Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 5, 2005, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he lost his employment due to misconduct.
*867Claimant worked as a driver for an automotive parts store. After he refused his employer’s repeated requests to sign a document acknowledging his receipt of updated pages of the employee handbook, he was discharged from his position. The Unemployment Insurance Appeal Board found that claimant was disqualified from receiving unemployment insurance benefits because he lost his job due to misconduct. Claimant appeals.
We affirm. An employee’s failure to comply with an employer’s reasonable request may constitute insubordination rising to the level of disqualifying misconduct (see Matter of Tunne [Commissioner of Labor], 21 AD3d 1194, 1195 [2005]; Matter of Francano [Commissioner of Labor], 12 AD3d 768, 768 [2004]). Here, claimant admittedly refused to sign the acknowledgment and the only explanation he offered was that he did not have to sign the acknowledgment in order to retain his employment. Inasmuch as the employer’s request was reasonable and claimant did not put forth a compelling reason for failing to comply with it, we find no basis for disturbing the Board’s decision.
Cardona, P.J., Mercure, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.